Case 1:20-cv-00176-MW-GRJ Document 1-4 Filed 08/10/20 Page 1 of 5




                     Exhibit D
        Case 1:20-cv-00176-MW-GRJ
Ý¿-» çæîðó½ªóèïîðëóÎßÎ   Ü±½«³»²¬ ëêDocument 1-4ÚÔÍÜ
                                     Û²¬»®»¼ ±²   FiledÜ±½µ»¬
                                                        08/10/20  Page 2 ofÐ¿¹»
                                                              ðéñíïñîðîð    5 ï ±º ì



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE
  COMMISSION,

         Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

        Defendants.
  _______________________________/

       ORDER GRANTING PLAINTIFF’S URGENT MOTION TO AMEND ORDER
         APPOINTING RECEIVER TO INCLUDE LITIGATION INJUNCTION

         THIS CAUSE comes before the Court upon Plaintiff Securities and Exchange

  Commission’s (“Commission”) Urgent Motion to Amend Order Appointing Receiver to Include

  Litigation Injunction [ECF No. 48] (“Motion”), filed on July 31, 2020. In the Motion, Plaintiff

  seeks to amend the Court’s Order Granting Plaintiff Securities and Exchange Commission’s

  Motion for Appointment of Receiver [ECF No. 36] (“Order Appointing Receiver”), entered on

  July 27, 2020.

         Specifically, Plaintiff seeks to amend the Order Appointing Receiver to include a litigation

  injunction in all cases and proceedings to which the following entities are a party: Complete

  Business Solutions Group, Inc. d/b/a Par Funding (“Par Funding”), Full Spectrum Processing, Inc.,

  ABetterFinancialPlan.com LLC d/b/a A Better Financial Plan (“ABFP”), ABFP Management

  Company, LLC f/k/a Pillar Life Settlement Management Company, LLC (“ABFP Management”),

  ABFP Income Fund, LLC, ABFP Income Fund 2, L.P., United Fidelis Group Corp., Fidelis

  Financial Planning LLC, Retirement Evolution Group, LLC, RE Income Fund LLC, and RE


                                             Page 1 of 4
        Case 1:20-cv-00176-MW-GRJ
Ý¿-» çæîðó½ªóèïîðëóÎßÎ   Ü±½«³»²¬ ëêDocument 1-4ÚÔÍÜ
                                     Û²¬»®»¼ ±²   FiledÜ±½µ»¬
                                                        08/10/20  Page 3 ofÐ¿¹»
                                                              ðéñíïñîðîð    5 î ±º ì



  Income Fund 2 LLC (collectively, the “Receivership Entities”). The Receiver agrees with and

  joins in the request for this relief. For the reasons set forth in the Motion, it is hereby

           ORDERED AND ADJUDGED that Plaintiff Securities and Exchange Commission’s

   Motion to Amend Order Appointing Receiver to Include Litigation Injunction [ECF No. 48] is

   GRANTED.

           The Receiver, Ryan Stumphauzer, is authorized, empowered, and directed as follows

   until further Order of the Court:

           1.     To take custody, control, and possession of all Receivership Entity records,

   documents, and materials, and to safeguard these items until further Order of the Court;

           2.     To secure and safeguard the Receivership Entities’ information technology, data,

   documents, storage systems, and documents, including by making contact with any third-party

   vendors, such as movers and information technology personnel, to assist in this process;

           3.     To engage and employ persons in his discretion to assist him in carrying out his

   duties and responsibilities hereunder, including, but not limited to, accountants, lawyers, and

   paralegals (“Retained Personnel”);

           4.     To take any other action as necessary and appropriate for the preservation of the

   Receivership Entities’ property interests or to prevent the dissipation or concealment of such

   property interests; and

           5.     To take such other action as may be approved by this Court.

           6.     Additionally, the Receiver shall promptly give notice of his appointment to all

   known officers, directors, agents, employees, shareholders, creditors, debtors, managers, and

   general and limited partners of each Receivership Entity, as the Receiver deems necessary or

   advisable to effectuate the operation of the receivership.



                                               Page 2 of 4
        Case 1:20-cv-00176-MW-GRJ
Ý¿-» çæîðó½ªóèïîðëóÎßÎ   Ü±½«³»²¬ ëêDocument 1-4ÚÔÍÜ
                                     Û²¬»®»¼ ±²   FiledÜ±½µ»¬
                                                        08/10/20  Page 4 ofÐ¿¹»
                                                              ðéñíïñîðîð    5 í ±º ì



           7.    In furtherance of his responsibilities in this matter, the Receiver is authorized to

   communicate with, and/or serve this Order upon, any person, entity or government office that he

   deems appropriate to inform them of the status of this matter and the Receiver’s appointment.

           8.    The Receiver and Retained Personnel are entitled to reasonable compensation and

   expense reimbursement from the Receivership Entities’ estates. The Receiver shall seek the

   Court’s approval by filing a Motion for the reimbursement of expenses and compensation for

   time spent on the matters set forth herein.

           9.    The Receivership Entities and all persons receiving notice of this Order shall not

   hinder or interfere with the Receiver’s efforts to take control or possession of the Receivership

   Entities’ property interests identified above or hinder his efforts to preserve them.

                                       STAY OF LITIGATION

           “[W]hile it should be sparsely exercised, district courts possess the authority and

   discretion to enter anti-litigation orders” in the context of a Securities and Exchange Commission

   receivership. Sec. & Exch. Comm’n v. Byers, 609 F.3d 87, 89 (2d Cir. 2010); see also Sec. &

   Exch. Comm’n v. Onix Capital, LLC, No. 16-24678-CIV, 2017 WL 6728814, at *4 (S.D. Fla.

   Jul. 24, 2017) (“That the receivership is not ‘substantially underway’ is not a compelling factor

   to lift a stay against litigation when balanced against the Receiver’s interest in preventing

   ancillary litigation during the early stages of the receivership.”); Liberte Capital Grp., LLC v.

   Capwill, 462 F.3d 543, 551 (6th Cir. 2006) (“[T]he receivership court may issue a blanket

   injunction, staying litigation against the named receiver and the entities under his control unless

   leave of that court is first obtained.”).




                                                 Page 3 of 4
        Case 1:20-cv-00176-MW-GRJ
Ý¿-» çæîðó½ªóèïîðëóÎßÎ   Ü±½«³»²¬ ëêDocument 1-4ÚÔÍÜ
                                     Û²¬»®»¼ ±²   FiledÜ±½µ»¬
                                                        08/10/20  Page 5 ofÐ¿¹»
                                                              ðéñíïñîðîð    5 ì ±º ì



             As set forth below, the following proceedings—excluding the instant proceeding—and

   all law enforcement, police, or regulatory actions and actions of the Commission related to the

   above-captioned enforcement action, are hereby stayed until further Order of this Court:

             All civil legal proceedings of any nature, including, but not limited to, bankruptcy
             proceedings, arbitration proceedings, foreclosure actions, default proceedings, or any
             other actions of any nature involving: (a) the Receiver, in his capacity as Receiver; (b)
             any of the Receivership Entities’ property interests, wherever located; (c) any of the
             Receivership Entities, including subsidiaries and partnerships; or, (d) any of a
             Receivership Entity’s past or present officers, directors, managers, agents, or general or
             limited partners sued for, or in connection with, any action taken by them while acting
             in such capacity of any nature, whether as plaintiff, defendant, third-party plaintiff, third-
             party defendant, or otherwise (such proceedings are hereinafter referred to as “Ancillary
             Proceedings”).

            The parties to any and all Ancillary Proceedings are enjoined from commencing or

  continuing any such legal proceeding, or from taking any action, in connection with any such

  proceeding, including, but not limited to, the issuance or employment of process.

            All Ancillary Proceedings are stayed in their entirety, and all Courts having any jurisdiction

  thereof are enjoined from taking or permitting any action until further Order of this Court. Further,

  as to a cause of action accrued or accruing in favor of one or more of the Receivership Entities

  against a third person or party, any applicable statute of limitation is tolled during the period in

  which this injunction against commencement of legal proceedings is in effect as to that cause of

  action.

            DONE AND ORDERED in Fort Lauderdale, Florida, this 31st day of July, 2020.




                                                            _____________________________
                                                            RODOLFO A. RUIZ II
                                                            UNITED STATES DISTRICT JUDGE
  Copies to: Counsel of Record

                                                  Page 4 of 4
